 



Exhibit 10.13

ARTESYN TECHNOLOGIES, INC.
(formerly Computer Products, Inc.)
AMENDED AND RESTATED
1990 OUTSIDE DIRECTORS STOCK OPTION PLAN
(As of January 29, 2004)

ARTICLE I

DEFINITIONS

          As used herein, the following terms have the meanings hereinafter set
forth unless the context clearly indicates to the contrary:

     (a) “Board” shall mean the Board of Directors of the Company.

     (b) “Company” shall mean Artesyn Technologies, Inc.

     (c) “Compensation” shall mean, for any Eligible Director, the amount of
cash actually paid to such Director as compensation for his or her service on
the Board and any committees thereof including, without limitation, all amounts
paid to such Director in connection with his or her attendance at any meetings
of the Board or committees thereof.

     (d) “Date of Grant” shall mean the date an Eligible Director is initially
elected to the Board of Directors and for each respective fiscal year of the
Company thereafter, the earlier of (i) June 30, or (ii) the date on which the
Stockholders of the Company shall elect directors at an Annual Meeting of such
Stockholders or any adjournment thereof; provided that a Date of Grant shall not
occur more frequently than annually.

     (e) “Deemed Value” shall mean, with respect to each share of Stock owned by
an Eligible Director on any Date of Grant, the Fair Market Value of a share of
Stock on the last day of the fiscal year of the Company immediately preceding
such Date of Grant.

     (f) “Effective Date of the Plan” shall mean the original date of adoption
by the stockholders of the Company.

     (g) “Eligible Director” shall mean any Director of the Company who is not
an employee of the Company or its subsidiaries.

     (h) “Fair Market Value” shall mean the closing sales price, or the mean
between the closing high “bid” and low “asked” prices, as the case may be, of
the Stock in the over-the-counter market on the day on which such value is to be
determined, as reported by the National Association of Securities Dealers
Automated Quotation System or successor national quotation service. If the Stock
is listed on a national securities exchange, “Fair Market Value” shall mean the
closing price

 



--------------------------------------------------------------------------------



 



of the Stock on such national securities exchange on the day on which such value
is to be determined, as reported in the composite quotations for securities
traded on such exchange provided by the National Association of Securities
Dealers or successor national quotation service. In the event no such quotations
are available for the day in question, “Fair Market Value” shall be determined
by reference to the appropriate prices on the next preceding day for which such
prices are reported.

     (i) “Option” shall mean an Eligible Director’s stock option to purchase
Stock granted pursuant to the provisions of Article V hereof.

     (j) “Optionee” shall mean an Eligible Director to whom an Option has been
granted hereunder.

     (k) “Option Price” shall mean the price at which an Optionee may purchase a
share of Stock under a Stock Option Agreement.

     (l) “Plan” shall mean the Artesyn Technologies, Inc. Amended and Restated
1990 Outside Directors Stock Option Plan, the terms of which are set forth
herein.

     (m) “Stock” shall mean the common stock, par value $.01 per share, of the
Company or, in the event that the outstanding shares of Stock are hereafter
changed into or exchanged for different stock or securities of the Company or
some other corporation, such other stock or securities.

     (n) “Stock Option Agreement” shall mean an agreement between the Company
and the Optionee under which the Optionee may purchase Stock in accordance with
the Plan.

ARTICLE II

THE PLAN

          2.1 Name. This Plan shall be known as the “Artesyn Technologies, Inc.
Amended and Restated 1990 Outside Directors Stock Option Plan.”

          2.2 Purpose. The purpose of the Plan is to advance the interests of
the Company and its stockholders by affording Eligible Directors of the Company
an opportunity to acquire or increase their proprietary interests in the
Company, and thereby to encourage their continued service as directors and to
provide them additional incentives to achieve the growth objectives of the
Company.

          2.3 Effective Date. The Effective Date of the Plan is the date of
adoption by the stockholders of the Company.

          2.4 Termination Date. The Plan shall terminate on April 30, 2009 and
no further Options shall be granted hereunder thereafter.

2



--------------------------------------------------------------------------------



 



ARTICLE III

PARTICIPANTS

          Each Eligible Director shall participate in the Plan, provided that he
is elected to a regular term as such a member at an Annual Meeting of
Stockholders, or any adjournment thereof.

ARTICLE IV

SHARES OF STOCK SUBJECT TO PLAN

          4.1 Limitations. Subject to any antidilution adjustment pursuant to
the provisions of Section 4.2 hereof, the maximum number of shares of Stock
which may be issued and sold hereunder shall not exceed 1,400,000 shares of
Stock. Shares of Stock subject to an Option may be either authorized and
unissued shares or shares issued and later acquired by the Company; provided
however, the shares of Stock with respect to which an Option has been exercised
shall not again be available for Option hereunder. If outstanding Options
granted hereunder shall terminate or expire for any reason without being wholly
exercised prior to the end of the period during which Options may be granted
hereunder, new Options may be granted hereunder covering such unexercised
shares.

          4.2 Antidilution. In the event that the outstanding shares of Stock
are changed into or exchanged for a different number or kind of shares or other
securities of the Company or of another corporation by reason of merger,
consolidation, reorganization, recapitalization, reclassification, combination
of shares, stock splitup or stock dividend:

     (a) The rights under outstanding Options granted hereunder, both as to the
number of subject shares and the Option price, shall be adjusted appropriately;
and

     (b) Where dissolution or liquidation of the Company or any merger or
combination in which the Company is not a surviving corporation is involved,
each outstanding Option granted hereunder shall terminate, but the Optionee
shall have the right, immediately prior to such dissolution, liquidation, merger
or combination, to exercise his Option, in whole or in part, to the extent that
it shall not have been exercised, without regard to the date on which such
Option would otherwise have become exercisable pursuant to Sections 5.4 and 5.5.

          The foregoing adjustments and the manner of application thereof shall
be determined solely by the Board, and any such adjustment may provide for the
elimination of fractional share interests. The adjustments required under this
Article shall apply to any successor or successors of the Company and shall be
made regardless of the number or type of successive events requiring adjustments
hereunder.

3



--------------------------------------------------------------------------------



 



ARTICLE V

OPTIONS

          5.1 Option Grant, Number of Shares and Agreement.

     (a) Subject to the provisions of Section 5.1(b) hereof, each Eligible
Director shall automatically be granted an Option to purchase Ten Thousand
(10,000) shares of Stock on each Date of Grant. Each Option so granted shall be
evidenced by a written Stock Option Agreement, dated as of the Date of Grant and
executed by the Company and the Optionee, stating the Option’s duration, time of
exercise, and exercise price. The terms and conditions of the Option shall be
consistent with the Plan.

     (b) Notwithstanding the provisions of Section 5.1(a) hereof, an Eligible
Director shall not be entitled to receive a grant of an Option on any Date of
Grant unless the Deemed Value of all shares of Stock owned by such Eligible
Director on such Date of Grant shall be no less than three hundred percent
(300%) of (i) such Director’s Compensation during the preceding fiscal year of
the Company or (ii) if such Director has not previously served, or served for
less than a full fiscal year, the average of all Eligible Directors’
Compensation during the preceding fiscal year of the Company, as determined by
the Board and provided to such Director in writing at least 10 days prior to the
relevant Date of Grant; provided that if an Eligible Director has satisfied the
condition set forth above as of a Date of Grant (the “Qualifying Date”), such
Eligible Director shall not be required to satisfy such condition on each
subsequent Date of Grant so long as he or she owns on such subsequent date at
least that number of shares of Stock as he or she owned on the Qualifying Date
(as adjusted for stock splits, combinations, dividends and similar events). An
Eligible Director, who shall not be entitled to receive a grant of an Option on
any particular Date of Grant as a result of the limitation set forth in this
Section 5.1(b), shall not be precluded from receiving a grant of an option
pursuant to Section 5.1(a) hereof on any subsequent Dates of Grant on which the
limitation set forth herein shall be satisfied.

          5.2 Option Price. The Option Price of the Stock subject to each Option
shall be the Fair Market Value of the Stock on its Date of Grant.

          5.3 Exercise Period. The period for the exercise of each Option shall
expire on the tenth anniversary of the Date of Grant.

          5.4 Option Exercise.

     (a) Any Option granted under the Plan shall only become exercisable in full
on the first anniversary of the Date of Grant, provided that the Eligible
Director has not voluntarily resigned, or been removed “for cause”, as a member
of the Board of Directors on or prior to the first anniversary of the Date of
Grant. An Option shall remain exercisable after its exercise date at all times
during the Exercise Period, regardless of whether the Optionee thereafter
continues to serve as a member of the Board.

4



--------------------------------------------------------------------------------



 



     (b) An Option may be exercised at any time or from time to time during the
term of the Option as to any or all full shares which have become exercisable in
accordance with this Section, but not as to less than 25 shares of Stock unless
the remaining shares of Stock that are so exercisable are less than 25 shares of
Stock. The Option price is to be paid in full in cash upon the exercise of the
Option. The holder of an Option shall not have any of the rights of a
Stockholder with respect to the shares of Stock subject to the Option until such
shares of Stock have been issued or transferred to him upon the exercise of his
Option.

     (c) An Option shall be exercised by written notice of exercise of the
Option, with respect to a specified number of shares of Stock, delivered to the
Company at its principal office, and by cash payment to the Company at said
office of the full amount of the Option price for such number of shares. In
addition to, and prior to the issuance of a certificate for shares pursuant to
any Option exercise, the Optionee shall pay to the Company in cash the full
amount of any federal and state withholding or other employment taxes applicable
to the taxable income of such Optionee resulting from such exercise.

          5.5 Nontransferability of Option. Unless otherwise provided in the
relevant Stock Option Agreement, options may not be transferred by an Optionee
otherwise than by will or the laws of descent and distribution. Unless otherwise
provided in the relevant Stock Option Agreement, during the lifetime of an
Optionee, his Option may be exercised only by him (or by his guardian or legal
representative, should one be appointed). In the event of the death of an
Optionee, any Option held by him may be exercised by his legatee(s) or other
distributee(s) or by his personal representative.

ARTICLE VI

STOCK CERTIFICATES

          The Company shall not be required to issue or deliver any certificate
for shares of Stock purchased upon the exercise of any Option granted hereunder
or any portion thereof unless, in the opinion of counsel to the Company, there
has been compliance with all applicable legal requirements. An Option granted
under the Plan may provide that the Company’s obligation to deliver shares of
Stock upon the exercise thereof may be conditioned upon the receipt by the
Company of a representation as to the investment intention of the holder thereof
in such form as the Company shall determine to be necessary or advisable solely
to comply with the provisions of the Securities Act of 1933, as amended, or any
other federal, state or local securities laws.

ARTICLE VII

TERMINATION, AMENDMENT AND MODIFICATION OF PLAN

          The Board may at any time terminate the Plan, and may at any time and
from time to time and, in any respect amend or modify the Plan.

5



--------------------------------------------------------------------------------



 



ARTICLE VIII

RELATIONSHIP TO OTHER COMPENSATION PLANS

          The adoption of the Plan shall neither affect any other stock option,
incentive or other compensation plans in effect for the Company or any of its
subsidiaries, nor shall the adoption of the Plan preclude the Company from
establishing any other forms of incentive or other compensation plan for
directors of the Company.

ARTICLE IX

MISCELLANEOUS

          9.1 Plan Binding on Successors. The Plan shall be binding upon the
successors and assigns of the Company.

          9.2 Singular, Plural; Gender. Whenever used herein, nouns in the
singular shall include the plural, and the masculine pronoun shall include the
feminine gender.

          9.3 Headings, etc., No Part of Plan. Headings of articles and
paragraphs hereof are inserted for convenience and reference, and do not
constitute a part of the Plan.

          9.4 Compliance with Section 16 of the Securities, Act of 1934. As of
September 24, 1996, the Plan is intended to be governed by the provisions of
Rule 16b-3 under Section 16 of the Securities Exchange Act of 1934, as amended
by Release Number 34-37260, and shall not be subject to the phase-in period for
such amendment after such date.

6